Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 09/28/2018, in which claims 
1-42  are considered below.

Claims 7, 8 and 10-14 have been rejoined. 
                                                    Allowable Subject Matter
Claims 1, 4, 5, 7, 8, 10-14 and 31-42 are allowable in light of the prior art of record.

EXAMINER'S AMENDMENT
       An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Sean O'Neill

 (Reg. No. 45,446).

The application has been amended as follows: 
LISTING OF CLAIMS:
	
An aircraft, comprising:
a fuselage module, comprised of a fuselage body and a wing center portion, the wing center portion having laterally opposite center portion sides;
a pair of wings each having a wing root removably couplable to the wing center portion respectively proximate one of the laterally opposite center portion sides;
a pair of vertical lift rotor modules, each having a longitudinal rotor boom having a boom mounting portion and a pair of boom free ends, at least one vertical lift rotor mounted on each boom free end, the boom mounting portion of each longitudinal rotor boom is removably couplable between the wing center portion and the wing root, and each longitudinal rotor boom extends both forwardly and aftwardly of the wing center portion, and resulting in a pair of the vertical lift rotors respectively located on the laterally opposite center portion sides, and a pair of the vertical lift rotors respectively located forward of and aft of the wing center portion; 
an empennage comprising: 
a pair of tail booms aftwardly extendable from the wing center portion;
a pair of vertical tails couplable to the boom aft end respectively of the pair of tail booms;
a horizontal tail extendable between free ends respectively of the pair of vertical tails;
when the pair of vertical lift rotor modules are omitted from the aircraft, the pair of vertical tails are oriented to extend upwardly from the tail booms, and the horizontal tail is above the tail booms;
when the pair of vertical lift rotor modules are coupled to the aircraft, the pair of vertical tails are oriented to extend downwardly from the tail booms, and the horizontal tail is below the tail booms; and 
a forward thrust module removably couplable to the fuselage body.


(Cancelled)


(Cancelled)


The aircraft of claim 1, wherein:
each one of the tail booms has a boom forward end and a boom aft end, the empennage is coupled to the wing center portion in one of the following two configurations:
the boom forward end of each one of the tail booms is fixedly coupled to the wing center portion, and the pair of vertical tails are each removably couplable to the boom aft end of one of the tail booms; and
the boom forward end of each one of the tail booms is removably couplable to the wing center portion, and the pair of vertical tails are each fixedly coupled to the boom aft end of one of the tail booms.


The aircraft of claim 4, wherein:
the horizontal tail is removably couplable between the pair of pair of vertical tails.


(Cancelled)


A method of operating an aircraft, comprising:
removably coupling a pair of vertical lift rotor modules to a wing center portion of a fuselage module, by removably coupling a boom mounting portion of a longitudinal rotor boom of each vertical lift rotor module to one of laterally opposite center portion sides of the wing center portion, each longitudinal rotor boom extending both forwardly and aftwardly of the wing center portion, each longitudinal rotor boom having the boom mounting portion and a pair of boom free ends, each boom free end supporting at least one vertical lift rotor, the pair of vertical lift rotor modules are configured such that when coupled to the wing center portion, a pair of the vertical lift rotors are respectively located on the laterally opposite center portion sides of the wing center portion, and a pair of the vertical lift rotors are respectively located forward of and aft of the wing center portion;
removably coupling an empennage to the wing center portion, the empennage comprising:
a pair of tail booms extending aftwardly from the wing center portion;
a pair of vertical tails couplable to the boom aft end respectively of the pair of tail booms;
a horizontal tail extendable between free ends respectively of the pair of vertical tails;
when the pair of vertical lift rotor modules are omitted from the aircraft, the pair of vertical tails are oriented to extend upwardly from the tail booms, and the horizontal tail is above the tail booms;
when the pair of vertical lift rotor modules are coupled to the aircraft, the pair of vertical tails are oriented to extend downwardly from the tail booms, and the horizontal tail is below the tail booms; and
removably coupling a pair of wings to the laterally opposite center portion sides of the wing center portion such that each longitudinal rotor boom is removably coupled between the wing center portion and a wing root of one of the wings, the fuselage module having a fuselage body, and forward thrust module coupled to the fuselage body for forward propulsion of the aircraft.


The method of claim 7, wherein the rotor booms comprise longitudinal rotor booms, the step of removably coupling the boom mounting portion of each rotor boom to the wing center portion comprising:
removably coupling the boom mounting portion of each longitudinal rotor boom to the wing center portion in a manner such that the longitudinal rotor booms extend generally forwardly and aftwardly from the wing center portion; and
removably coupling the pair of wings respectively to the laterally opposite center portion sides of the wing center portion such that the boom mounting portion of each one of the longitudinal rotor booms is located between a wing and a laterally opposite center portion side.


(Cancelled)


The method of claim 7, wherein:
removably coupling the empennage to the wing center portion comprises one of the following:
removably coupling the pair of vertical tails to the boom aft end of the pair of tail booms each having a boom forward end fixedly coupled to the wing center portion; and
removably coupling a boom forward end of each one of the pair of tail booms to the wing center portion, each one of the tail booms having one of the pair of vertical tails fixedly coupled to the boom aft end of one of the tail booms.


A method of improving operation of an aircraft, comprising:
performing a vertical takeoff of the aircraft using a pair of vertical lift rotor modules removably coupled to a wing center portion of a fuselage module of the aircraft, each vertical lift rotor module having a longitudinal rotor boom having a boom mounting portion and a pair of boom free ends, each boom free end supporting at least one vertical lift rotor, the boom mounting portion of each longitudinal rotor boom is removably coupled between the wing center portion and a wing root of one of a pair of wings, each wing is removably coupled to the wing center portion proximate one of laterally opposite center portion sides of the wing center portion, and each longitudinal rotor boom extends both forwardly and aftwardly of the wing center portion, such that a pair of the vertical lift rotors are located on each of the laterally opposite center portion sides of the wing center portion, and a pair of the vertical lift rotors are respectively located forward of and aft of the wing center portion;
the aircraft including:
an empennage comprising:
a pair of tail booms extending aftwardly from the wing center portion;
a pair of vertical tails couplable to the boom aft end respectively of the pair of tail booms;
a horizontal tail extendable between free ends respectively of the pair of vertical tails;
when the pair of vertical lift rotor modules are omitted from the aircraft, the pair of vertical tails are oriented to extend upwardly from the tail booms, and the horizontal tail is above the tail booms;
when the pair of vertical lift rotor modules are coupled to the aircraft, the pair of vertical tails are oriented to extend downwardly from the tail booms, and the horizontal tail is below the tail booms; and
a forward thrust module removably coupled to a fuselage body.


The method of claim 11, further comprising:
transitioning the aircraft from hover flight to forward flight by performing the following:
controlling the vertical lift rotors to achieve forward movement of the aircraft at least at a forward airspeed at which the pair of wings are capable of supporting the aircraft;
stopping rotation of the vertical lift rotors and increasing forward thrust of the forward thrust module;
allowing a forward end of the aircraft to drop while increasing the forward airspeed under power of the forward thrust module; and
supporting the aircraft using aerodynamic lift generated by the pair of wings. 


The method of claim 11, further comprising:
transitioning the aircraft from forward flight to landing by performing the following:
 flying, under power of the forward thrust module, the aircraft into proximity over a landing zone;
activating the vertical lift rotors and increasing a rotational speed of the vertical lift rotors until capable of supporting the aircraft in hover flight;
reducing forward thrust of the forward thrust module; and
controlling the rotational speed of the vertical lift rotors to reduce an altitude of the aircraft until landing.


The method of claim 11, further including:
supporting the aircraft on a nose support and the pair of vertical tails during at least one of a takeoff and a landing of the aircraft;
the nose support extending downwardly from a fuselage forward end of the fuselage module; and
the pair of vertical tails extending downwardly from the pair of tail booms removably coupled to the wing center portion.


(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled)
(Cancelled) 


The aircraft of claim 4, wherein:
each of the tail booms is removably couplable to the wing center portion using externally-accessible mechanical fasteners.


The aircraft of claim 4, further including:
a tail extension removably couplable to each vertical tail and extending downwardly, for supporting the aft end of the aircraft on a surface when the pair of vertical lift rotor modules are coupled to the aircraft.


The aircraft of claim 1, wherein:
the at least one vertical lift rotor comprises counter-rotating rotors driven by the vertical lift motor.


The aircraft of claim 1, wherein:
each one of the vertical lift motors is an electric motor.


The aircraft of claim 34, wherein:
the fuselage module includes a center payload bay configured to removably house one or more batteries configured to power the vertical lift motors. 


The aircraft of claim 1, further including:
a nose support configured to extend downwardly from the fuselage module for supporting a fuselage forward end.


The aircraft of claim 1, wherein:
the fuselage module includes a forward payload bay configured to house at least one of an infrared sensor, an electro-optical sensor, a still camera, and a video camera.


The aircraft of claim 1, wherein:
the aircraft has a longitudinal axis; and
the boom mounting portion of each longitudinal rotor boom is oriented parallel to the longitudinal axis.


The aircraft of claim 1, wherein:
a portion of the longitudinal rotor boom extending forward of the wing center portion is parallel to the tail boom that is located on the same side of the aircraft as the longitudinal rotor boom.


The aircraft of claim 1, wherein:
a portion of the longitudinal rotor boom extending aft of the wing center portion is angled laterally outwardly from the tail boom that is located on the same side of the aircraft as the longitudinal rotor boom.


The aircraft of claim 1, wherein:
each vertical tail is oriented at an angle of between +45 degrees and -45 degrees relative to vertical.


The aircraft of claim 1, wherein:
each vertical tail is oriented at an inwardly-canted angle relative to vertical.
 
CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public.
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642